       Case 4:20-cv-00396-JCH Document 15 Filed 02/09/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Charles M Johnson, Jr.,                          No. CV-20-00396-TUC-JCH
10                 Petitioner,                        ORDER
11   v.
12   B Von Blanckensee,
13                 Respondent.
14
15         Before the Court is a Report and Recommendation issued by United States
16   Magistrate Judge Leslie A. Bowman recommending this Court deny Petitioner’s amended
17   habeas petition filed pursuant to 28 U.S.C. § 2241. (Doc. 14.) No party objected to the
18   Report and Recommendation and the time to object has expired. See Dkt. The Court will
19   not consider any objections or new evidence.
20         The Court reviews de novo any objected-to portions of the Report and
21   Recommendation. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for
22   clear error any unobjected-to portions of the Report and Recommendation. Id. See also,
23   Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); Conley v. Crabtree, 14
24   F. Supp. 2d 1203, 1204 (D. Or. 1998).
25         Petitioner claims that the trial court failed to set a schedule for payment of
26   restitution, and it may not delegate its duty to the BOP. (Doc. 6.) He claims that he is
27   improperly being required to pay the financial penalties ordered by the trial court at his
28   sentencing through the Bureau of Prisons’ (BOP) Inmate Financial Responsibility
       Case 4:20-cv-00396-JCH Document 15 Filed 02/09/21 Page 2 of 3



 1   Program. (Doc. 14 at 2; Doc. 6 at 4.)
 2            The Report and Recommendation sets forth the applicable statutes, regulations and
 3   rules governing the procedures for court ordered payment of restitution. See Doc. 14 at 4.
 4   Magistrate Judge Bowman examined the sentencing order in Petitioner’s case and
 5   concluded that the district court considered Petitioner’s ability to pay, determined that a
 6   payment schedule was unnecessary, and made restitution payable immediately. Id. The
 7   Report and Recommendation explains that Petitioner did not pay the entire penalty
 8   immediately and the BOP instituted a payment plan in accordance with its administrative
 9   rules to encourage Petitioner to pay the court ordered restitution in installments. Id. at 5.
10            The Court concludes that Magistrate Judge Bowman’s recommendations are not
11   clearly erroneous, and they are adopted.
12            Before Petitioner can appeal this Court's judgment, a certificate of appealability
13   must issue. See 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b)(1). Federal Rule of
14   Appellate Procedure 22(b) requires the district court that rendered the judgment denying
15   the petition to either issue a certificate of appealability or state why a certificate should not
16   issue. Fed. R. App. P. 22.
17            A certificate of appealability may issue "only if the applicant has made a substantial
18   showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). In the certificate,
19   the court must indicate which specific issues satisfy this showing. 28 U.S.C. § 2253(c)(3).
20   A substantial showing is made when the resolution of an issue on appeal is debatable
21   among reasonable jurists, if courts could resolve the issue differently, or if the issue
22   deserves further proceedings. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).
23            Resolution of the issues raised in Petitioner’s amended petition are not debatable
24   among reasonable jurists and do not deserve further proceedings. Considering the standards
25   for granting a certificate of appealability, the Court concludes that a certificate shall not
26   issue.
27            Accordingly,
28            IT IS HEREBY ORDERED that the Report and Recommendation (Doc. 14) is


                                                   -2-
       Case 4:20-cv-00396-JCH Document 15 Filed 02/09/21 Page 3 of 3



 1   accepted and adopted. Petitioner’s § 2241 amended habeas petition (Doc. 6) is denied
 2   and this case is dismissed with prejudice.
 3          IT IS FURTHER ORDERED that a certificate of appealability is denied. The
 4   Clerk of the Court is directed to enter judgment accordingly and close this case.
 5                 Dated this 8th day of February, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
